U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-138332 Trilliant Exploration Corporation (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-0936313 (I.R.S. Employer Identification No.) 545 Eighth Avenue, Suite 401, New York, New York 10019 (Address of principal executive offices) (212) 560-5195 (Issuer’s telephone number) 1401 Roadman Street, Hollywood, Florida 33020 (Previous address if changed from last report) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes¨No¨ Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 23, 2010 Common Stock, $0.001 87,231,500* *93,131,500 shares issued, 87,231,500 outstanding (considering 5,900,000 shares of treasury stock repurchased by the Company) TRILLIANT EXPLORATION CORPORATION Form 10-Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Balance Sheets Statements of Operations Statements of Cash Flows Notes to Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits PART I ITEM 1. FINANCIAL STATEMENTS The accompanying condensed consolidated unaudited financial statements of Trilliant Exploration Corporation, a Nevada corporation, are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the Company’s most recent annual financial statements for the year ended December 31, 2009 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on April 15, 2010.In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed financial statements and consist of only normal recurring adjustments.The results of operations presented in the accompanying condensed financial statements for the period ended June 30, 2010 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2010. TRILLIANT EXPLORATION CORPORATION (A Pre-Exploration Stage Company) Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) (restated - Note 9) ASSETS Current Assets Cash $
